Citation Nr: 1826067	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for keratoconus of the left eye, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Wanda L. Ghant, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted a September 2017 Joint Motion for Remand (JMR), which vacated the Board's decision and remanded the matter back to the Board.  

The issue of entitlement to a TDIU has been raised by the record as part-and-parcel of the left eye increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The title page has been updated accordingly.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

The Veteran's left eye keratoconus was last evaluated in April 2011, and the parties to the JMR have raised a question regarding the adequacy of that examination.  As such, the Board finds that a new examination is necessary prior to adjudication of the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the Veteran's claim for a TDIU, the Board will also remand it as the merits of the claim are dependent upon the remanded increased rating claim.  Where a pending claim is inextricably intertwined with another claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Updated treatment records should also be obtained on remand, as the most recent VA treatment record is dated in March 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment related to his left eye disability.  Request any outstanding private treatment records identified, as well as updated relevant VA treatment records, and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2.  After the above is completed to the extent possible, schedule the Veteran for a VA eye examination to determine the current nature and severity of his left eye keratoconus disability.  The examiner should review the Veteran's entire claims file, and any relevant studies, tests, and evaluations deemed necessary should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the functional limitations the Veteran has as a result of his service-connected left eye keratoconus and what impact, if any, they have on his occupational functioning.

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Review whether referral for extraschedular consideration is warranted for either the left eye increased rating or TDIU claim.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


